Case 1:20-cv-20153-KMM Document 7 Entered on FLSD Docket 02/05/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-cv-20153-KMM

 VICTOR ARIZA,

        Plaintiff,

 vs.


 HEALTH AND HARVEST, LLC,
 a Florida limited liability company,

        Defendant.
  _______________________________/

                                   NOTICE OF SETTLEMENT

        Plaintiff VICTOR ARIZA, by and through his undersigned Counsel, hereby provides notice

 that the parties have reached a settlement in principle and will be executing necessary paperwork

 resolving all claims and matters in the case. Accordingly, the parties respectfully request that the

 Court stay all further proceedings for thirty days for the parties to complete the settlement

 paperwork and file a dismissal with prejudice.

        DATED: February 5, 2020.

        Respectfully submitted,

 RODERICK V. HANNAH, ESQ., P.A.                       LAW OFFICE OF PELAYO
 Counsel for Plaintiff                                DURAN, P.A.
 8751 W. Broward Blvd., Suite 303                     Co-Counsel for Plaintiff
 Plantation, FL 33324                                 4640 N.W. 7th Street
 T. 954/362-3800                                      Miami, FL 33126-2309
 954/362-3779 (Facsimile)                             T. 305/266-9780
 Email: rhannah@rhannahlaw.com                        305/269-8311 (Facsimile)
                                                      Email: pduran@pelayoduran.com

 By____s/ Roderick V. Hannah __                       By ___s/ Pelayo M. Duran ______
       RODERICK V. HANNAH                                   PELAYO M. DURAN
       Fla. Bar No. 435384                                  Fla. Bar No. 0146595
